DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/AU2019/050463 filed 05/15/2019, which claims the benefit of the priority of Australia Patent Application No. AU2018901673 filed 05/15/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
	Claims 72-98 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected Group I -VII or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18th, 2020. Applicant’s election without traverse of Group VIII drawn to a method of treating/preventing, in the reply filed on 06/28/2022 is acknowledged.
Applicants right to request a rejoinder, and right to file one or more continuation and/or divisional is acknowledged.
		Information Disclosure Statement
The information disclosure statements submitted on 01/12/2021 and 04/12/2022 have been considered by the examiner.
Claim Status
Claims 72-102 are pending. Claims 99-102 are being examined on the merits in this office action.
Claim Objections
Claim 99 is objected to because of the following informalities:  
Claim 99 recites “T cell” in claim 99 line 14 and 15. The claim should be amended to recite “T-cell”
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treatment using a peptide to treat some cancers, does not reasonably provide enablement for a peptide used to treat and prevent all forms of cancers including blood and brain cancers as well all pathogenic infections such as AIDS and Ebola. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1561 (Fed. Cir., 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558,1564 (Fed. Cir. 1996).

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are: 
	1) the quantity of experimentation necessary
2) the amount of direction or guidance provided
3) the presence or absence of working examples
4) the nature of the invention 
5) the state of the art
6) the relative skill of those in the art
7) the predictability of the art 
8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099,1108,427 F.2d 833, 839,166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
The breadth of the claims and the nature of the invention
The invention is drawn to a method of treating and/or preventing a disease or condition such as pathogenic infections and cancer using the peptide of Formula I.
 Cancer is a broad term and encompasses cancers occurring in various hard and soft tissues. The main categories include: Carcinoma (cancers that begin in the skin or tissues that line or cover organs), Sarcoma (Cancers in bone, cartilage, muscles or connective tissues), Leukemia (Cancers that form in the blood forming tissues), Lymphoma and myeloma (Cancers that begin in the immune system) and Central nervous system cancer (cancers of the brain or spinal cord). The claims of the instant application do not limit the cancer being treated, prevented or suppressed to any particular type of cancer, for example lung cancer or breast cancer. Furthermore, the recitation of pathogenic infections is extremely broad and encompasses diseases caused by pathogens such as viruses including AIDS (Johnson et al. Mol. Biol. of the cell 2002, page 2).
Secondly, the term “preventing” is a potent and absolute term indicating that the method of prevention will necessarily prevent the onset of any cancer or pathogenic infections, regardless of the cause and in every instance by the administration of the claimed peptide of Formula I. The instant specification defines “preventing” as preventing the onset of a disorder or a symptom of a disorder altogether or delaying the onset of disorder or a symptom of a disorder”. Since the instant specification does not provide a limiting definition of the term “preventing”, the term has been interpreted expansively. The term “preventing” encompasses a wide range of situations, from preventing a disease from occurring to preventing it from progressing, and in addition, the term is not limited by any time frame.  
The applicant is claiming a “method of preventing” in claim 99. Prevention, as defined by Merriam-Webster dictionary, is to keep from happening or existing, which may imply taking advance measure against something possible or probable. In addition, preventing embraces complete 100% inhibition. Therefore, the evidence of 100% prevention would be more challenging to obtain than the evidence of treatment since one would have to show that the administration of the peptide would never develop any cancer or pathogenic diseases. The instant specification is bereft of evidence of prevention of cancer or pathogenic diseases. The specification does not demonstrate the efficacy of the elected peptide in preventing cancer or pathogenic diseases. Since absolute success in preventing cancer or pathogenic diseases is not reasonably possible based on the state of the art at the earliest effective filing date of the instant application, the specification, which lacks an objective showing that cancer or pathogenic diseases can be actually prevented, is viewed as lacking.
The claims are thus broad insofar as to suggest that the claimed peptide can treat all cancers or pathogenic diseases. In addition, the claims are broad insofar as to suggest that following administration of the claimed peptide, one will not experience or develop any cancer or pathogenic diseases. 
The state of the prior art and the level of predictability in the art and the relative skill of those in the art 
The state of the art is such that there is evidence and established literature on the many types of cancers (NCI 2, page 6, paragraph 1) and each cancer has its own causative factor and different cellular behaviors (NCI, page 2 and 3) ). Examples of the numerous forms of cancers include Breast cancer, uterine corpus endometrial carcinoma, Bladder Urothelial carcinoma, Lung cancer, cervical cancer, pancreatic cancer, Prostate cancer, ovarian cancer, Blood cancer or Brain and nervous system cancers. These are further subdivided to include carcinomas like Basal cell carcinoma, squamous cell carcinoma, renal cell carcinoma and Adenocarcinoma. There are also other forms of malignant melanoma, cylindroma, germ cell tumors and many more. Treatment of cancer is complex and usually takes into consideration the type of cancer including location, its stage and genetic characteristics. Therefore, treatment for one type of cancer, may not be useful in treating other types of cancers (Merck Cancer treatment, page 1, paragraph 1 and 2). 
Given that there is no evidence in the art of a compound that has been found to generally treat all cancers, the treatment of cancer generally is not considered enabled. Most cancer drugs are known to be effective against a limited or closely related cancers (Merck cancer therapy, page 1, paragraph 1, 2). Therefore, a compound that is effective against cancer generally would be an exception and more proof of the claimed invention would be required. Merck teaches the median 5-year survival rates of various types of cancer as shown below (Merck cancer therapy, page 3).
                   
    PNG
    media_image1.png
    581
    1009
    media_image1.png
    Greyscale

Medical news teaches that a 5- year survival rate does not indicate whether or not treatment has removed all signs of cancer, but is useful for comparing relative severity of different types of cancer (Page 1, paragraph 8).
	One of ordinary skill in the art would not be able to use the claimed invention to prevent and treat cancer generally and achieve a reasonable level of success in doing so due to the absence in the art of a compound or a method that is able to treat cancer generally. It is well established that a utility rejection is therefore proper when the scope of enablement is not reasonably correlated to the scope of the claim.
	As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”. The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v.  Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” 
The instant specification is focused on a method of treating and preventing a disease or condition such as pathogenic infections and cancer using the peptide of Formula I. The specification further presents data on the use of the claimed peptide to treat LLC and melanoma (Fig. 22 and 23).
 With regards to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field [of] ... anti-cancer treatment.” In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.
 	See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.).
As a result, the specification needs to have more details on how to make and use the invention in order to be enabling
The relative skill of those in the art is high. However, the art of cancer treatment is highly unpredictable.
The examiner cites US 20120277161 A1 and Johnson et al. (Mol. Biol. Of the cell 2002, page 2).
US 20120277161 A1 teaches a method of inhibiting growth and/or proliferation of a cancer cell comprising use of an effective amount of a polypeptide treating the cancer cell (abstract, claim 1). ‘161 teaches that the polypeptide will comprise, or consist of, an amino acid sequence selected from the group consisting of RSKAKNPLYR (SEQ ID No: 6) [0063] which reads on the instant Formula I and that the cancer includes ovarian and colon cancer [0080-0082]. The publication teaches that the challenge faced in cancer therapy is how best to optimize the use of agents directed at specific kinases for tumors that harbor multiple genetic defects [0034]. The publication does not disclose that the peptide was successful in treating or preventing all cancers in general.
Johnson et al. teaches different pathogens including viruses and the diseases they cause such as AIDS (page 2). 
These teachings show how unpredictable the treatment of cancer is especially in the case of a compound that is used to prevent and treat cancer in general or treating all pathogenic infections such as AIDS and Ebola. In light of the state of the prior art, it is apparent that the instantly method of using the claimed peptide is not capable of use to prevent and treat all cancers or pathogenic infections in general.
The amount of direction or guidance provided and the presence or absence of working examples
The claims are drawn to a method of treating and/or preventing a disease or condition such as pathogenic infections and cancer using the peptide of Formula I. The instant specification is focused on melanoma and LLC (Fig. 22 and 23). Furthermore, the instant specification is focused on use of the instant peptide of Formula I to induce TNFa, CD25 (Fig. 1-10) expression as well as increasing IL-2 production (Fig. 34). The instant specification does not include other examples showing effect of the claimed peptide to treat other forms of cancers and to treat pathogenic infections such as Ebola and AIDS.
The quantity of experimentation necessary
Given the well-known unpredictability of the art as well the incomplete experimental evidence commensurate in scope with the claims, the skilled artisan would not be able to agree that the claimed method using the claimed peptide of Formula I can treat and prevent all cancers and pathogenic infections in general.
In order to determine if the claimed method and claimed peptide would treat any particular cancer or pathogenic disease, the suitable dosage as well as clinical trials or assays that can correlate to clinical efficacy of such treatment would be needed. This is undue experimentation given the limited guidance and experimentation provided by the applicant. 
In view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in unduly burdensome experimentation to assess whether administration of the claimed peptides would be successful in preventing and treating cancers and pathogenic infections in general. Thus, the rejection of these claims under 35 USC 112(a) is proper.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 99, the phrase "for example (e.g.)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 99, 101-102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120277161 A1 (hereinafter “the ‘161 publication”).
Regarding claim 99, ‘161 teaches a method of inhibiting growth and/or proliferation of a cancer cell comprising use of an effective amount of a polypeptide treating the cancer cell (abstract, claim 1). ‘161 teaches that the polypeptide will comprise, or consist of, an amino acid sequence selected from the group consisting of RSKAKNPLYR (SEQ ID No: 6) [0063] which reads on the instant Formula I, wherein R/K’ is R, X1 is S, R/K is K, X2 is A, R/K is K, X3-X6 are N, P, L and Y and R/K” is R. The disclosures of ‘161 therefore teach the instant peptide for treating the instant disease or condition. With regards to the recitation of the polypeptide being an Lck activating polypeptide, since the ‘161 teaches the instant method using the instant polypeptide to treat the instant condition, the expected result of the polypeptide activating lck is expected to be intrinsically present.
Regarding claim 101, ‘161 teaches a method of inhibiting growth and/or proliferation of a cancer cell comprising use of an effective amount of a polypeptide treating the cancer cell (abstract, claim 1).
Regarding claim 102, ‘161 teaches that the cancer treated includes non-small cell lung carcinoma and melanoma [0144].

Claim 99 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009138236 A1 (hereinafter “the ‘236 publication”).
Regarding claim 99, ‘236 teaches a peptide of SEQ ID NO: 1 which has the sequence TLGEFLKLDRERAKN (page 68, line 1). The bolded part of the sequence contains the inverted instant sequence of Formula I wherein R/K’ is present and is Lys (K), x1 is Ala (A), x2 is Glu, x3 is Asp, x4 is Leu, x5 is Lys, x6 is Leu, and R/K” is absent. ‘236 teaches that the method for treating renal and colon cancer (claim 13). With regards to the recitation of the polypeptide being an Lck activating polypeptide, since the ‘236 teaches the instant method using the instant polypeptide to treat the instant condition, the expected result of the polypeptide activating lck is therefore expected to be intrinsically present.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 99-102 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120277161 A1 (hereinafter “the ‘161 publication”) in view of Lowalczyk et al. (Peptides and Peptide-based Biomaterials and their Biomedical Applications. 2017; 1030: 185–227).
The teachings of ‘161 are disclosed above and incorporated herein by reference.
Additional teachings of the ‘161 publication are disclosed below.
The ‘161 publication does not disclose that the peptide is coupled or linked to dodecanoic acid (lauric acid) as recited in claim 100. 
However, ‘161 teaches that the polypeptide is coupled to a facilitator moiety for facilitating passage of the polypeptide into the cancer cell (claim 13) and further that the facilitator moiety can be a lipid moiety such as saturated fatty acid [0125].
With regards to the specific fatty acid claimed, lauric acid, Lowalczyk teaches peptide lipidation is also a promising strategy to improve pharmacokinetic and pharmacodynamic profiles of peptide-based drugs (abstract) and further teaches that lauric acid improved peptide penetration (page 196, left col. Line 8-11) and further lists lauric acid as one of the fatty acids used to modify peptides (page 197, left col. Line 1-2; page 198, left col. Line 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘161 and Lowalczyk and modify the instant peptide with fatty acids such as lauric acid because ‘161 teaches that the moiety facilitates passage of the polypeptide into the cancer cell (claim 13) and further Lowalczyk teaches that lauric acid improved peptide penetration (page 196, left col. Line 8-11). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying the instant peptide of ‘161 with lauric acid as taught by Lowalczyk, because Lowalczyk teaches that peptide lipidation is also a promising strategy to improve pharmacokinetic and pharmacodynamic profiles of peptide-based drugs (abstract).
With regards to claim 100, ‘161 teaches a peptide that has 100% identity to the instant Formula I and used to treat the instant condition/disease (abstract). ‘161 further teaches that the polypeptide is coupled to a facilitator moiety for facilitating passage of the polypeptide into the cancer cell (claim 13) and further that the facilitator moiety can be a lipid moiety such as saturated fatty acid [0125]. Even though, 161 does not specifically disclose lauric acid, Lowalczyk lists lauric acid as one of the fatty acids used to modify peptides (page 197, left col. Line 1-2; page 198, left col. Line 1-3) and further teaches that lauric acid improved peptide penetration (page 196, left col. Line 8-11). Therefore, one of ordinary skill in the art would be motivated to use a fatty acid such as lauric acid to modify the peptide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 99, 101-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of U.S. Patent No. US 9403877. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites A method for inhibiting the growth and/or proliferation of a cancer cell, comprising treating the cell with an effective amount of a peptide comprising an amino acid sequence RxKxKxxxxR (SEQ ID No. 5) wherein K and R, are respectively lysine and arginine amino acid residues, each x is independently an amino acid selected from the group consisting of alanine (A), valine (V), and serine (S), and the peptide has a length of from 10 to 40 amino acids, an agent as defined in claim 10. The claims of the instant application recite a method of treating and/or preventing at least one symptom associated with a disease or condition in a subject, comprising administering to the subject a composition comprising a peptide comprising a Lck activating polypeptide moiety of Formula I or an inverted sequence thereof: R/K'-x1-R/K-x2-R/K-x3-x4-x5-x6-R/K" Formula I wherein: each R/K is independently an arginine or lysine amino acid residue; R/K' is an arginine or lysine amino acid residue and is present or absent; R/K" is an arginine or lysine amino acid residue and is present or absent; x1 to x6 are each independently an amino acid, wherein the disease or condition is selected from the group consisting of pathogenic infections, sepsis (e.g., chronic sepsis) from pathogenic infections, immune deficiency disorders, reduced immune response, lowered T cell count, T cell abnormalities, T-cell exhaustion, and T cell checkpoint blockade, and cancer.
The claims of patent 9403877 anticipate the claims of the instant application.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below. All sequences disclosed in the application must comply with the requirements of 37 C.F.R. 1.821-1.825, not only those recited in the claims. 
The sequence in claim 100 does not contain a SEQ ID NO identifier. 
All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database. 
Applicant is advised to amend claim 100 to recite a SEQ ID NO. for the amino acid sequences contained therein. If the corresponding sequences are not present in the sequence listing filed on January 9, 2020, Applicants are requested to submit an updated sequence listing containing all the sequences disclosed in the instant application, as appropriate.

Conclusion
Claims 99-102 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/             Examiner, Art Unit 1654                                                                                                                                                                                           

/ARADHANA SASAN/Primary Examiner, Art Unit 1615